Citation Nr: 0928772	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 due to VA medical 
treatment. 




REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The appellant and her son-in-law



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1952 to 
November 1953.  The appellant is his widow.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002  RO rating decision.  

In November 2007 and December 2008, the Board remanded the 
case for further development.  

The appellant testified before the undersigned Veterans law 
Judge in November 2008. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2001, as a result of a 
high grade brain glioma.  

2.  The Veteran's death is not to have the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault in connection with 
medical treatment rendered by VA.  



CONCLUSION OF LAW

The criteria for award of DIC under the provisions of 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.361 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2002, prior to the rating decision on appeal, the 
RO sent the appellant a letter informing her of the criteria 
needed to establish DIC benefits under 38 U.S.C.A. § 1151.  
The appellant was afforded time to respond before the RO 
issued the September 2002 rating decision on appeal.  

The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The January 2002 letter and a January 2006 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2002 and July 2006 letters advised the appellant 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the appellant that VA must make 
reasonable efforts to help the appellant get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant before the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant .  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The Veteran's post-service VA medical records have been 
associated with the claims file.  Neither the appellant nor 
her representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claim is adjudicated.  In April 2009 a VA 
physician reviewed the Veteran's claims file and rendered an 
opinion.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in November 2008.  
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim  on appeal.  


II.  Analysis

A claimant of DIC benefits must establish that a disability 
of service origin caused, hastened, or substantially and 
materially contributed to death.  See 38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a Veteran will be considered 
to have been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. § 
3.312.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

Under these revisions, the proximate cause of death must also 
be an event not reasonably foreseeable.  Id.  But see 
generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims 
filed prior to October 1, 1997, a claimant is not required to 
show fault or negligence in medical treatment).  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

The appellant and her son-in-law have testified that the 
Veteran died because of neglect on part of VA health care 
providers.  The appellant testified that, after she twice 
brought the Veteran to the emergency room, he was only 
admitted on third try after intervention by his treating 
psychiatrist.  

The appellant testified further that they first brought him 
in May 2001 after his first symptoms began.  On the night, he 
was admitted to the hospital, had to have stitches after he 
fell and was then transferred to another VA hospital, where 
he was diagnosed with a brain tumor.  He had surgery and then 
was released home where he had medical care.   

The appellant reported that, in 2000, the Veteran was seen by 
a VA nurse practitioner for stomach problems and then for eye 
problems.  They originally thought that she was a doctor.  

The appellant asserts that the brain tumor did not develop 
overnight and that, because he only saw a nurse practitioners 
and not medical doctors, they did not order the correct tests 
in a timely manner and had treated his symptoms and the not 
the serious underlying problem since 1999.  

A careful review of the Veteran's VA medical records revealed 
that prior to May 2001 there were no complaints of headaches 
or muscle fatigue.  The first complaint was reported on May 
18, 2001, when he was seen by a nurse for back pain and the 
appellant stated that three weeks prior the Veteran came down 
the stairs with a shuffling gait, had long intervals of 
sleep, a flat affect and was talking less then usual with 
periods of confusion.  The nurse then referred him to either 
a nurse practitioner or a doctor.  The Veteran is shown to 
have been seen the same day by a nurse practitioner who 
ordered laboratory studies and scheduled him for a future 
appointment.  

On May 22, 2001, a telephone nursing note stated that the 
Veteran's daughter had called to report that he had developed 
recent slurred speech and  shuffling gait, wandered at night, 
and was unable to sleep.  She was instructed to bring the 
Veteran into admissions for evaluation.  However, the Veteran 
was not brought in, and the Veteran's daughter called three 
days later on May 25, 2001.  

There were three medical reports for May 25, 2001.  In 
sequence, the Veteran was first seen by a nurse because he 
felt "down in the dumps," had not slept well and had had 
headaches for the past month, as well as becoming more 
forgetful.  He was oriented to time, place and person.  He 
had back pain and headaches.  He was scheduled for an 
appointment later on that day.  

Then, there was a VA social work note that the appellant was 
upset because the Veteran was not seen by the emergency room 
but was instead sent to the Red Team.  The appellant stated 
that she did not think enough was being done for her husband.  

The final instance pertained to an appointment on May 25, 
2001, with a nurse practitioner.  The appellant was concerned 
because, for four weeks, the Veteran had had fatigue, 
weakness, forgetfulness and poor appetite and they were not 
sure if he had had a stroke.  The nurse practitioner assessed 
the Veteran with fatigue, weakness and change in mental 
status due to unclear etiology and depression and that 
cerebral atrophy should be ruled out.  The plan was to 
continue his current medications, an ECG that day, a CT scan 
was requested, and to have a return appointment in 3 weeks.  

A May 30, 2001, psychology telephone contact stated that the 
appellant called to report that, for the past four weeks, her 
husband was forgetful, weakened, unable to drive or do much 
around the house, slept excessively, resumed his paranoia of 
the neighbors, and was slightly more resistant to eating and 
taking his medications.  His family believed he might have 
had a stroke.  

It was noted that the Veteran had been seen unscheduled on 
May 23, 2001, and that all appropriate diagnostic 
examinations were scheduled.  The appellant wanted advice 
about psychotropic medications for the Veteran.  He was 
diagnosed with chronic PTSD and a possible neurological 
condition.  

The Veteran was then hospitalized at the VA Chillicothe 
Medical Center from May 31, 2001 to June 2, 2001.  A June 2, 
2001 discharge summary stated that the Veteran was admitted 
with a history of initially being seen by his psychiatrist 
for depression and organic personality changes and was then 
referred to the primary care physician, who ordered a CT 
scan, a neurology consult and placed the Veteran on 
medication.  

The Veteran reportedly had accidentally fallen and sustained 
lacerations above the left eyebrow that was sutured; facial 
x-ray studies were ordered, and the family was notified.  He 
subsequently fell and a CT scan was ordered; which revealed a 
large heterogeneously enhanced hemorrhagic mass within the 
right frontal lobe with surrounding vasogenic edema, mass 
effect in the right to left midline shift.  After evaluation, 
the Veteran was then transferred to the Cincinnati VA 
Hospital for further evaluation and treatment.  

Once transferred, the Veteran then underwent a right frontal 
craniotomy with gross resection of the tumor mass on June 6, 
2001.  The pathologic diagnosis was that of high 
grade/anaplastic oligodendroglioma.  He had a good 
postoperative course and initial recovery and was treated 
with dexamethasone to reduce cerebral edema and Dilantin to 
prevent seizures.  

However, in July, problems with his gait and cognition 
increased, and the Veteran began to ambulate less, became 
incontinent and unable to communicate with his family.  

A July 2001 MRI revealed that the mass enlarged and extended 
further into the frontal lobe and was associated with 
increasing midline shift which indicated a progression of the 
brain tumor.  A July 2001 oncology consult found the Veteran 
to not be a candidate for chemotherapy.  

The Board notes that the Veteran died at home on August [redacted], 
2001, two months after his neurosurgery.  

In April 2009, a VA physician reviewed the claims file, his 
VA medical records, and the transcript of the appellant's 
hearing testimony.  The VA physician stated that it was 
important to note that the very first mention of any changes 
in the Veteran's mental status was on a May 15, 2001, 
telephone note and that, prior to that time, there had been 
no complaints regarding mental status changes or neurological 
dysfunction.  

It was noted that the Veteran was seen for neurological and 
mental status examinations on May 18 and May 25, 2001, that 
were essentially unremarkable and that his headaches were not 
noted until May 23, 2001.  

The VA physician noted that one could argue that, a CT scan 
of the brain should have been ordered on May 18th despite the 
negative neurological examination, based on the symptoms 
alone.  Had that been done, the diagnosis of right frontal 
lobe malignancy would have been made 15 days earlier.  
However, it would not have made a significant difference in 
the Veteran's prognosis, since the tumor was a very extensive 
anaplastic oligodendroglioma that occupied most of the right 
frontal lobe.  He stated that the surgery would have been the 
same and the outcome no different, as the tumor could not be 
completely resected without severe neurologic sequelae.  

The Board notes initially that the opinions and findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

Currently, the only evidence supporting the appellant's claim 
are her own and son-in-law's lay statements.  Neither, 
however, is shown to possess the requisite medical training 
or credentials needed to render a diagnosis or an opinion as 
to medical causation or the appropriateness of medical care 
in this case.  

Accordingly, their lay opinions cannot constitute competent 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the Board has considered the evidence of record but 
concludes that the preponderance of this evidence is against 
the claim that the Veteran's death was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or a similar instance of fault in connection with 
treatment rendered by VA.  

The April 2009 opinion by the VA physician opined that, even 
if immediate testing had been performed, the Veteran would 
have been diagnosed only about 15 days earlier and that this 
short period of time would not have made a significant 
difference in the Veteran's prognosis, since the tumor was a 
very extensive anaplastic oligodendroglioma that occupied 
most of the right frontal lobe.  

In addition, there is no actual showing that any VA health 
care professional including a nurse practitioner acted with 
carelessness, negligence, lack of proper skill, error in 
judgment or a similar instance of fault in connection with 
the treatment that they rendered in May and June of 2001.  

The Board notes that tests were ordered on the first day of 
the Veteran's complaints on May 18, 2001, and the Veteran's 
daughter was instructed to bring him on May 22, 2001 but did 
not.  The Veteran was scheduled for appointments on that same 
day and tests were ordered that day and the Veteran was 
admitted to the hospital shortly thereafter.  

Therefore, on this record, the Board finds no basis for 
concluding that the Veteran was denied timely medical care or 
earlier emergent medical attention given the symptoms that 
were demonstrated during sequence of events in May 2001.  
Moreover, with careful consideration of the lay assertions in 
this case, there is no showing of carelessness, negligence, 
lack of proper skill or error in judgment on the part of VA 
in providing medical care to the Veteran for the period in 
question.  

Finally, the recently obtained VA medical opinion was that 
the longest possible delay in diagnosing the Veteran's brain 
tumor would not have changed the prognosis or prevented his 
death due to its overwhelming size and treatment options 
related thereto.  

Therefore, the claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1151 must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  


ORDER

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


